DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-17, 19-20 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 5, 2022.
Accordingly, the requirement is made FINAL. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung (US20090192251). 
	Regarding claim 1, Chung teaches a method of enhancing corrosion resistance of a meal surface (abstract), which broadly reads on the limitation of activating a surface of a substrate. Chung teaches to contact the surface of the substrate with an aqueous solution of sol-gel composition (paragraphs 0018 and 0025) comprising a bifunctional molecule organosilane (paragraphs 0018, 0022 and 0032), an acid (paragraph 0031) and metallic salts or organometallic complexes (paragraphs 0018 and 0020), wherein the bifunctional molecule is 3-mercaptopropyltrimethoxysilane (paragraph 0032), which has a structure of Si(OCH3)3-(CH2)3-SH (same as claim 5 formula III). The R group OCH3 is a function group which is hydrolysable group and is at least capable of coupling with the surface of the substrate as Chung teaches the sol-gel layer is being formed on the surface of the substrate. The R’ (-SH) group is a functional group capable of forming a chemical bound or coupling with a metal. “n” is 3 which is inside the range of 1 to 10.
	Regarding claim 2, Chung teaches R group OCH3 is alkoxy (pargraph 0032).
	Regarding claim 3, Chung teaches R’ (-SH) group is thiol or mercapto (pargraph 0032).
	Regarding claim 4, Chung teaches the bifunctional molecule has the formula of (II) with n being 3 (pargraph 0032).
	Regarding claim 5, Chung teaches the bifunction molecule has the same formula as formula III (paragraph 0032).
	Regarding claim 10, Chung teaches the metal is zirconium (paragraph 0018). 

Claims 1-2, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berezin (SU1633016A1).
Regarding claim 1, Berezin teaches a method of activating the surface of a non-metallic substrate for an electroless plating process (abstract, example 1). Berezin teaches to treat the substrate with an aqueous solution comprising a bifunctional molecule epoxypropoxy-propyl-trimethoxysilane with the structure similar of 
    PNG
    media_image1.png
    120
    200
    media_image1.png
    Greyscale
with the all there OCH3 group being OCH2CH3 and reads on the formula 1 (description). Berezin teaches the R group (OCH2CH3) is hydrolyzed and forms a chemical bond with the surface of the substrate and the R’ group epoxy coordinates the palladium ion in the solution (description) and n is 3. Berezin teaches the solution further comprises palladium chloride (metallic salt) and acetic acid (acid) (description).
Regrading claim 2, Berezin teaches the R (OCH2CH3) is alkoxy group (description).
Regarding claim 10, Berezin teaches the metal is palladium (description).
Regarding claim 14, Berezin teaches the activated surface is contacted with a nickel electroless plating bath (description and example 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Berezin (SU1633016A1) as applied to claims 1-2, 10 and 14 above. 

Regarding claim 11, Berezin teaches the bifunctional molecule is in the concentration of 0.6-2 (10-3 mol/L) (description), which overlaps with the claimed range (epoxypropoxy-propyl-trimethoxysilane has molecular weight of 264.34 g/mol). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 12, Berezin teaches the metallic salts is in the concentration of 1 – 5.6 (10-3 mol/L) (description), which overlaps with the claimed range (palladium chloride has molecular weight of 177.33g/mol), which touches the claimed range. When a composition with a touching or overlapping range is found in the prior art, this is considered sufficient to support a holding of obviousness. In re Malagari, 182 USPQ 549. 
Regarding claim 18, Berezin teaches to substrate is immersed in the bath of 50 plus minus 2 ºC, which overlaps with the claimed range, for 6 min (example 1).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.

Claims 3-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Berezin (SU1633016A1) as applied to claims 1-2, 10-12, 14 and 18 above, and further in view of Mevellec (US20120196441). 
Regarding claim 3, Berezin teaches all limitation of this claim, except the structure of the bifunctional molecule. However, Mevellec teaches an solution for activating an oxidized surface (same substrata material such as glass or silicate, see Berezin’s description) for electroless plating (abstract, paragraph 0017). Berezin teaches the composition comprising palladium complexes (palladium ions) and a bifunctional organic binder (abstract), with the structure of Va (paragraph 0043) with X being thiol (-SH) and able to react with the palladium ion (paragraph 0044), n being 3, and R being -CH3 group (paragraph 0045), which is capable to formed chemical bond with the oxidized surface of the substrata (paragraph 0073) (Mevellec’s Va formula described above is Si(OCH3)3-(CH2)3-SH, same as claim 5 formula III). Thus, Mevellec teaches the R’ is thiol or mercapto. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Si(OCH3)3-(CH2)3-SH as the bifunctional molecule to activate the surface of the oxidized substrate as suggested by Mevellec in the method of Berezin because Mevellec teaches the such bifunctional molecule just like epoxypropoxy-propyl-trimethoxysilane of Berezin, is capable of forming the bond with the oxidized substrate and also react with the palladium ion to facilitate and provide good adhesion for the further electroless plating (paragraphs 0073-0074, 0044), which is also desired by Berezin. 
Regarding claim 4, Mevellec teaches the bifunctional molecule has the formula of (II) with n being 3.
Regarding claim 5, Mevellec teaches the bifunction molecule has the same formula as formula III.
Regarding claim 13, Mevellec further teaches the activating method is carried out at the temperature comprising between 50 to 90ºC (paragraph 0139), which inside of the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature range to activate the surface of the oxidized substrate as suggested by Mevellec in the method of Berezin because Mevellec teaches such temperature range facilitate the activation (paragraph 0139). 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Berezin (SU1633016A1) as applied to claims 1-2, 10-12, 14 and 18 above, and further in view of Piano (US20110236565).  
Regarding claim 8, Berezin teaches all limitation of this claim, except the acids. However, Piano teaches an electroless plating method (abstract) and discloses phosphoric acid, sulfuric acid and acetic acid and mixture thereof are functionally equivalent acid use long with palladium ions in an activation bath (paragraph 0031). Therefore, it would have been obvious to one of ordinary skill in the art to substitute acetic acid for the mixture of phosphoric acid and sulfuric acid as the acid in the activation bath in method of electroless plating as disclosed by Berezin.



Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Berezin (SU1633016A1) as applied to claims 1-2, 10-12, 14 and 18 above, and further in view of Imori (US20040182714).  
Regarding claim 23, Berezin teaches all limitation of this claim, except the substrate material. However, Imori teaches a method of pretreating a substrate for metal plating with a solution comprising a noble metal compound and a silane coupling agent having functional groups capable of capturing metals (abstract), wherein the silane coupling agent has the same structure as epoxypropoxy-propyl-trimethoxysilane (see paragraph 0025-0026) and the noble metal source is palladium chloride (paragraph 0028), which are same as Berezin. Irnori teaches the substrate includes glass and polymer (paragraph 0029). Glass and polymer are considered as functionally equivalent substrate for being activated with the solution of Berezin as evidenced by Imori. Therefore, it would have been obvious to one of ordinary skill in the art to substitute polymer for glass as the substrata in the method as disclosed by Berezin. 


Allowable Subject Matter
Claims 6-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art on the record, Chung (US20090192251) or Berezin (SU1633016A1), do not teach or suggest the activating solution comprises the organometallic complex of binuclear chrome complex surrounded by 4 oxalate molecules or the Cr(III) salts with oxalic acid in the context of claims 1 in combination of 6,7 or 9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA LEUNG V LAW/           Examiner, Art Unit 1717